Waite, J.
When this case was before us, at the last term, we held, that if Zebulon Lines, at the time of the annexation of a part of the town of Oxford to Bethany, had his settlement in the part so annexed, his settlement would continue in it, and be transferred with it to Bethany, 15 Conn. It 252.
1. It is now claimed, that inasmuch as he had acquired a settlement by residence, in that part of the old town which is now Oxford, that settlement would remain there, unaffected by any subsequent residence in the same town. This proposition would, undoubtedly, be true, had there been no division of the town. In a controversy between Oxford and another town, it would be immaterial in what parts of the town the pauper had resided, provided it had been such as to give him a settlement in that town. But by the construction which has been given to our laws relating to the settlement of paupers, when a town has been divided, each part becomes liable to support such paupers as may have gained a settlement in that part, provided the legislature, on the division, has not prescribed a different rule. Hence, so long as Oxford continued as it formerly was, the enquiry as to the part of the town where Lines had resided, for the purpose of determining his settlement, was immaterial. But, upon the division, the question becomes material. Bethany must take all the paupers who have their settlement in the part annexed to that town.
The question as to the settlement of paupers must be determined as if the two towns had always been as they now are, except so far as the legislature may have otherwise provided. Now, if the residence of Lines in the two parts, had been subsequent to the division, the change of residence *555would clearly be material. His settlement in Oxford would be lost, upon gaining another in Bethany, So, in like manner, his removal from the part which still continues Oxford. into that part now constituting a part of Bethany, becomes a proper subject of enquiry. The testimony, therefore, was dearly admissible.
2. It is further insisted, that by the resolve of the General Assembly, all the inhabitants residing upon the territory annexed to Bethany, became inhabitants of that town ; and consequently, it became necessary to ascertain the domicil of Lines, at the time of the annexation, for the purpose of determining his settlement.
It is very obvious, that a person may be an inhabitant of one town, and have his settlement in another. He may have his domicil in one town ; have a right to vote there; to sue and be sued as an inhabitant of that town; and yet, when he becomes poor, another town may be liable for his support.
The language of the resolve must be understood according to the manifest intent of the legislature. That was, to transfer to Bethany a part of the old town of Oxford, with all the inhabitants residing thereon ; and not to change or affect the settlement of those inhabitants, except so far as it might be affected by the division of the town, as has already been stated ; that is, those who had their settlement on the part annexed to Bethany, would thereafter have their settlement in Bethany instead of Oxford.
We, therefore, do not advise a new trial.
In this opinion the other Judges concurred.
New trial not to be granted.